DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Leblans(USPubN 2003/0142398)) does not disclose, with respect to claim 1, a focus stability beam optical system to direct the focus stability beam to the objective lens system, the focus stability beam optical system comprising: a focus stability beam laser source to generate the focus stability beam and a focus stability beam optical fibre to transmit the focus stability beam to the objective lens system; a focus stability beam optical fibre connection, wherein the focus stability beam optical fibre extends non-linearly between the focus stability beam laser source and the focus stability beam optical fibre connection, wherein the focus stability beam optical fibre is securely attached to the primary optical support element via the focus stability beam fibre connection; wherein the microscope system further comprises: an illumination source module, comprising at least one illumination light beam source which is physically separate to the focus stability beam laser source, said illumination light beam source arranged to generate an illumination light beam for imaging the sample; wherein the microscope focus control system further comprises: an imaging apparatus comprising a detector, wherein the detector is arranged to: image the sample; and image the focus stability beam; a return optical system to return light to the imaging apparatus; and a control system operable to receive a reference image of the focus stability beam from the objective lens system, receive a subsequent image of the focus stability beam, and control the sample stage in accordance with the reference image and subsequent image, wherein the illumination source module is arranged to direct the illumination light beam to the objective lens system as claimed.  Rather, Leblans discloses the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNGHYOUN PARK/Examiner, Art Unit 2484